Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 26, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153593(50)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  CITY OF PONTIAC,                                                                                         Joan L. Larsen,
            Plaintiff-Appellant,                                                                                     Justices
                                                                    SC: 153593
  v                                                                 COA: 324548
                                                                    Oakland CC: 2014-139761-CC
  OTTAWA TOWER II, L.L.C., and CHARLES R.
  STEPHENS, as Trustee of NORTH BAY
  DRYWALL, INC., PROFIT SHARING PLAN &
  TRUST,
            Defendants-Appellees,
  and
  DTE ELECTRIC COMPANY, f/k/a THE
  DETROIT EDISON COMPANY,
  DEPARTMENT OF TECHNOLOGY,
  MANAGEMENT & BUDGET, and
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES,
             Defendants.
  _________________________________________/

        On order of the Chief Justice, the motion of the County of Oakland to file a brief
  amicus curiae is GRANTED. The amicus brief submitted on August 24, 2016, is
  accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 26, 2016
                                                                              Clerk